234 P.3d 1228 (2010)
2010 WY 94
Johnny A. WRIGHT, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. S-10-0010.
Supreme Court of Wyoming.
June 30, 2010.

ORDER AFFIRMING THE JUDGMENT AND SENTENCE OF THE DISTRICT COURT
[¶ 1] This matter came before the Court upon its own motion following notification that appellant has failed to file a pro se brief within the time allotted by this Court. On April 15, 2010, appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the "Anders brief" submitted by counsel, this Court entered its "Order Granting Permission for Court Appointed Counsel to Withdraw," on April 27, 2010. That Order provided that the District Court's October 27, 2009, "Judgment and Sentence on Jury Verdict" would be affirmed unless, on or before June 11, 2010, the appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking notice that the appellant, Johnny A. Wright, has failed to file a brief or other pleading within the time allotted, the Court finds that the district court's "Judgment and Sentence on Jury Verdict" should be affirmed. It is, therefore,
[¶ 2] ORDERED that the District Court's October 27, 2009, "Judgment and Sentence on Jury Verdict" be, and the same hereby is, affirmed.
DATED this 30th day of June, 2010. BY THE COURT:
/s/ Barton R. Voigt
BARTON R. VOIGT
Chief Justice
*1229